Title: William Fleming to Thomas Jefferson, 12 November 1814
From: Fleming, William,Clarke, Colin
To: Jefferson, Thomas


          Dear sir, Richmond  12th November 1814.
          I beg leave to recommend to your notice and good offices, the bearer of this letter, my young friend, mr Colin Clarke, son of colo James Clarke of Powhatan county, with whom you are acquainted:—He is at present a practitioner of the law; but wishes to serve his country, in at this crisis, in a military capacity, and solicits, from you, a letter in his favour to the secretary of war.—I have been well acquainted with him from his early infancy, and know him to be a young gentleman of respectable talents, active, and spirited; and of great sobriety & steady habits.—The principles of his whole family are truly republican.
          I have the honour to be, dear sir,
          Your respectful friend & obedt servantWm Fleming.
        